Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 12-15, and 18 are all the claims pending in the application. 
Claims 11, 16, and 17 are canceled.
Claims 1, 7, and 9 are amended.
Claims 1-10, 12-15, and 18 are rejected.
The following is a Final Office Action in response to amendments and remarks filed July 1, 2022.

Response to Arguments
Regarding the 112(b) rejections, all the rejections are withdrawn in light of the amendments to the claims except for the rejection of claim 7 because the language of claim 7 has not been amended.

Regarding the 112(d) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  Applicant asserts the rejections should be withdrawn because the claims as amended are analogous to Example 42.  Examiner respectfully does not find this assertion persuasive because Example 42 relates to data standardization (i.e. medical forms).  It is not clear how the present claims involve or relate to data standardization.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  Applicant asserts the cited references do not teach soliciting transaction party information.  Examiner respectfully does not find this assertion persuasive because Gill explicitly contemplates receiving owner information (i.e. owner name), ¶¶[0031]-[0032]. Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 appears to be missing the word "data" in the limitation (emphasized) "…in response to determining that the second structured data comprises more than one legal address, compare, by the processing unit, the mailing address with the second structured data while concurrently…"  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 is rejected as indefinite because the claims recite (emphasized) "…present on the user interface one or more legal addresses and respective ownership data, the one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address."  This limitation is not clear because determining a likelihood of being the legal address is passively recited.  That is, it is not clear if the scope of claims 7 and 17 encompasses determining a likelihood and presenting the legal addresses or if the scope of claims 7 and 17 only encompasses presenting the legal addresses.  For the purposes of analyzing the claim set, Examiner is interpreting claims 7 and 17 as similarly to ¶[0085] and Fig. 4B of the Specification as filed, i.e. as (emphasized):
…obtain one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address; and
present on the user interface the one or more legal addresses determined to have the likelihood of being the legal address and respective ownership data, "
to clarify the scope of claims 7 does not include determining the likelihood and essentially only encompasses presenting the information.  
Alternatively, Examiner suggests amending claims 7 and 17 to positively recite determining the likelihood to clarify claims 7 and 17 require performing the determination, i.e. as (emphasized):
…determine a likelihood of one or more legal addresses being the legal address recognized as corresponding to the real property associated with the mailing address; and
present on the user interface the one or more legal addresses determined to have the likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address and respective ownership data, "

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-8 are directed to a machine; and claims 9, 10, 12-15, and 18 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Claim 1 recites an abstract idea in the limitations (emphasized):
…receive, from the user interface, first structured data comprising a mailing address associated with a real property that is the subject of a real estate transaction; 
querying, by the processing unit, a legal address database with at least a portion of the first structured data; receive from the legal address database, an output comprising second structured data including more than one legal address; 
in response to determining that the second structured data comprises more than one legal address, compare, by the processing unit, the mailing address with the second structured while concurrently causing the user interface to request further input from a user of the user interface, identifying a known party to the real estate transaction regarding the real property; 
receiving from the user interface third structured data comprising information identifying the known party; 
querying, by the processing unit, the legal address database with at least a portion of the first structured data and at least a portion of the third structured data; 
receiving from the legal address database fourth structured data comprising a single legal address; and 
select and populate at least one document related to the real estate transaction with the single legal address.
These limitations recite an abstract idea because the limitations encompass commercial or legal interactions (i.e. business relations).  These limitations encompass commercial or legal interactions because these limitations essentially entail looking up and using relevant information in a transaction.  That is, comparing a mailing address to a legal address database and using the legal address, as claimed, is a part of business relations (e.g. business communications) because the scope of these limitations encompass identifying relevant information for a business communication (the legal address) and using it in business communications.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity".  Accordingly claim 1 recites an abstract idea.

Claim 9 recites an abstract idea in the limitations (emphasized):
receiving, from a user interface as input from a user of the user interface, first structured data comprising a mailing address associated with a real property that is the subject of a real estate transaction; 
determining that a legal address database contains more than one legal address corresponding to the first structured data; 
in response to determining that the legal address database contains more than one legal address corresponding to the first structured data, causing the user interface to request further information related to a known party to the real estate transaction regarding the real property associated with the mailing address; 
receiving from the user interface as input from the user, second structured data comprising information identifying the known party to the real estate transaction; 
determining that the legal address database contains one a single legal address corresponding to the first structured data and the second structure data; 
associating the mailing address with the single legal address; and 
selecting and populating at least one document associated with the real estate transaction with the legal address.
These limitations recite an abstract idea because the limitations encompass commercial or legal interactions (i.e. business relations).  These limitations encompass commercial or legal interactions because these limitations essentially entail looking up and using relevant information in a transaction.  That is, requesting further information when the are multiple legal addresses and associating and using the legal address, as claimed, is a part of business relations (e.g. business communications) because the scope of these limitations encompass identifying relevant information for a business communication (the legal address) and using it in business communications.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity".  Accordingly claim 9 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
a processing unit; a user interface; and a non-transitory memory containing instructions which, when implemented by the processing unit, cause the processing unit to:
receive, from the user interface, first structured data comprising a mailing address associated with a real property that is the subject of a real estate transaction; 
querying, by the processing unit, a legal address database with at least a portion of the first structured data; 
receive from the legal address database, an output comprising second structured data including more than one legal address; 
in response to determining that the second structured data comprises more than one legal address, compare, by the processing unit, the mailing address with the second structured while concurrently causing the user interface to request further input from a user of the user interface, identifying a known party to the real estate transaction regarding the real property; 
receiving from the user interface third structured data comprising information identifying the known party; 
querying, by the processing unit, the legal address database with at least a portion of the first structured data and at least a portion of the third structured data; 
receiving from the legal address database fourth structured data comprising a single legal address; and 
select and populate at least one document related to the real estate transaction with the single legal address.
These additional elements do not integrate the abstract idea into a practical application for the following reasons. The additional elements of a processing unit; a user interface; and a non-transitory memory containing instructions, when considered individually or in combustion, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of: receiving, from the user interface, a mailing address; and receiving, from the user interface, third structured data including the known party, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly the additional elements of: receiving from the legal address database, an output including more than one legal address; and receiving from the legal address database a single legal address, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving responses from a database), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of: querying, a legal address database with the first structured data; and querying the legal address database with the first structured data and the third structured data, when considered individually or in combination, do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of concurrently causing the user interface to request further information, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic user interface with input fields) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Accordingly claim 1 is directed to an abstract idea.

Claim 9 recites an abstract idea in the limitations (emphasized):
receiving, from a user interface as input from a user of the user interface, first structured data comprising a mailing address associated with a real property that is the subject of a real estate transaction; 
determining that a legal address database contains more than one legal address corresponding to the first structured data; 
in response to determining that the legal address database contains more than one legal address corresponding to the first structured data, causing the user interface to request further information related to a known party to the real estate transaction regarding the real property associated with the mailing address; 
receiving from the user interface as input from the user, second structured data comprising information identifying the known party to the real estate transaction; 
determining that the legal address database contains one a single legal address corresponding to the first structured data and the second structure data; 
associating the mailing address with the single legal address; and 
selecting and populating at least one document associated with the real estate transaction with the legal address.
These additional elements do not integrate the abstract idea into a practical application for the following reasons. The additional elements of a user interface, when considered individually or in combustion, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of: receiving, from the user interface, a mailing address; and receiving, from the user interface, second structured data including the known party, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of: determining the legal address contains a single legal address, when considered individually or in combination, do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of causing the user interface to request further information, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic user interface with input fields) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Accordingly claim 9 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Claim 2 recites the additional elements of a remote legal address database that is accessed through an internet connection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment (i.e. broadly invoke the internet), see MPEP 2106.05(h) (discussing Intellectual Ventures I v. Capital One Bank).
Claim 3 recites the additional elements of accessing a mailing address database and presenting autofill suggestions.  The additional elements of accessing a mailing address database, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Similarly, the additional elements of presenting autofill suggestions encompass a generic computer function of storing and retrieving data because the scope of autofill suggestions includes suggesting previously entered information (e.g. suggesting previously entered mailing addressed), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 4 is directed to the same abstract idea as the independent claims because claim 4 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a part of business relations because it entails validating the communications are being sent to the correct location.  Further, the additional elements of indicating the address is invalid and requesting reentry, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 5 is directed to the same abstract idea as the independent claims because claim 5 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a part of business relations because it entails validating the communications are being sent to the correct location.  Further the additional elements of the mailing address database, when considered individually or in combination, is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic memory or database), see MPEP 2106.05(f).
Claim 6 recites the additional elements of receive and use the further information.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving and storing data (i.e. receiving the further information and storing it in word processing files), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 7 recites the additional elements of presenting legal addresses and respective ownership data.  The additional elements of presenting legal address and respective ownership data, when considered individually or in combination, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer function of displaying data), see MPEP 2106.05(f).
Claim 8 recites the additional elements of receive a selection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 10 is directed to the same abstract idea as the independent claims because claim 10 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a part of business relations because it entails validating the communications are being sent to the correct location.  
Claim 12 recites the additional elements of a display screen.  The additional elements of a display screen, when considered individually or in combination, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer display), see MPEP 2106.05(f).
Claim 13 recites the additional elements of receive the mailing address using a graphical user interface.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 14 recites the additional elements of presenting autofill suggestions.  The additional elements of presenting autofill suggestions encompass a generic computer function of storing and retrieving data because the scope of autofill suggestions includes suggesting previously entered information (e.g. suggesting previously entered mailing address), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 15 recites the additional elements of receive and use the further information.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving and storing data (i.e. receiving the further information and storing it in word processing files), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 18 recites the additional elements of accessing the legal address record using an internet connection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment (i.e. broadly invoke the internet), see MPEP 2106.05(h) (discussing Intellectual Ventures I v. Capital One Bank).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al, US Pub. No. 2015/0074018, herein referred to as "Gill", further in view of Hong, US Pub. No. 2013/0297378, herein referred to as "Hong".
Regarding claim 1, Gill teaches:
a processing unit; a user interface; and a non-transitory memory containing instructions which, when implemented by the processing unit, cause the processing unit to (computing device with processor, non-transitory computer-readable storage medium storing instructions, ¶[0061].  Please note the computer is within the scope of the claimed user interface because the computer is how the customers access the system, ¶[0022] and Fig. 1): 
receive, from the user interface, first structured data comprising a mailing address associated with a real property (receives identifier of a real estate which includes address of real estate property, ¶¶[0030], [0031] and Fig. 2 ref. char. 210)
that is the subject of a real estate transaction (property is being identified for tax processing, ¶[0031])
querying, by the processing unit, a legal address database with at least a portion of the first structured data (searches public assessor database for tax identifier, ¶[0033] and Fig. 2 ref. char. 230.  Please note, the Specification describes the term legal address as the property descriptor used by a government authority, ¶[0026] of the Specification as filed.  Thus the tax identifiers being searched are within the scope of the term "legal address" because the Gill states the tax identifiers are used by a taxing agency to identify a property for tax collection purposes, ¶[0033]); 
receive from the legal address database, an output comprising second structured data including more than one legal address (identifies tax identifiers associated with the property,¶[0033]); 
in response to determining that the second structured data comprises more than one legal address (identifies tax identifiers associated with the property,¶[0033].  Please note, Gill explicitly contemplates identifying more than one tax identifier because Gill states (empathized) "…to identify the one or more tax agencies and tax identifiers associated with the list of potential matches of parcels/real estate properties…"), 
compare, by the processing unit, the mailing address with the second structured (determines a confidence score or error rate of the identified tax identifier, ¶[0034] and Fig. 2 ref. char. 240; see also ¶[0032] discussing match score)
causing the user interface to request further input from a user of the user interface identifying a known party to the real estate transaction regarding the real property (received identifiers includes other information like owner/resident name, ¶[0031] and Fig. 3); 
receiving from the user interface third structured data comprising information identifying the known party (receives identifiers including owner name, ¶¶[0031]-[0032]); 
querying, by the processing unit, the legal address database with at least a portion of the first structured data and at least a portion of the third structured data (identifies tax identifiers associated with the property,¶[0033].  Please note, Gill explicitly contemplates identifying more than one tax identifier because Gill states (empathized) "…to identify the one or more tax agencies and tax identifiers associated with the list of potential matches of parcels/real estate properties…"),
receiving from the legal address database fourth structured data comprising a single legal address (identifies tax identifier associated with the address, ¶[0033] and Fig. 2 ref. char. 230 and stores identified tax identifiers associated with the address, ¶[0035] and Fig. 2 ref. char. 250); 
and select and populate at least one document related to the real estate transaction with the single legal address (provides a report on the identified information, ¶[0048]). 
However Gill does not teach but Hong does teach:
compare, by the processing unit, the mailing address with the second structured while concurrently causing the user interface to request further input from a user of the user interface (displays search results, Fig. 7 ref. char. 710 and ¶[0044], concurrently with UI item for initiating a search query, Fig. 7 ref. char. 755 and ¶[0048]; see also Fig. 7 ref. char. 760 and ¶[0049] showing map of properties.  That is, Hong teaches concurrently comparing mailing address information and causing the user interface to request further information because the GUI in Fig. 7 of Hong includes both the UI item for initiating a search query and the search results.  Thus, when the user initiates a search in the GUI in Fig. 7 of Hong, the system will be simultaneously comparing mailing address with a database (i.e. generating the search results) and requesting further information (displaying the UI item for a search query)).
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.
Regarding claim 2, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
wherein the legal address database is separate from the electronic device (public assessor database is separate from services application and computing device performing the various functions, Fig. 1; see also ¶[0023], [0025] discussing Fig. 1)
and is accessed by the electronic device through an internet connection (system is accessed over the network, ¶[0022]; see also ¶[0024] noting databases are queried through the internet; and ¶[0065] noting process is implemented over a distributed network like the internet, ¶[0065]).  
Regarding claim 4, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
determine validity of the mailing address (validates received property identification information, ¶¶[0031], [0044] and Fig. 2 ref. char. 220 and Fig. 5); 
and in the case that the mailing address is determined to be invalid, cause the user interface to indicate that the mailing address is invalid and request reentry of an updated mailing address (determines whether identified addresses are sufficiently accurate or if manual review is needed, ¶¶[0040]; see also ¶[0056] discussing flagging search results for manual review).  
Regarding claim 5, the combination of Gill and Hong teaches all the limitations of claim 4 and Gill further teaches:
wherein the mailing address is determined to be invalid based on a comparison of the mailing address to a mailing address database (validates received property identification information using a public assessor database, ¶[0031], which includes mailing addresses, ¶[0025]).  
Regarding claim 6, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
receive the requested further information from the user interface (receives identifiers like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates of a real estate, ¶¶[0030], [0031] and Fig. 2 ref. char. 210), 
and use the further information in the documents related to the real estate transaction (provides a report on the identified information, ¶[0048]).  
Regarding claim 7, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
present on the user interface one or more legal addresses and respective ownership data, the one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address (determines confidence score or error rate associated with the identified tax identifiers, ¶[0034] and Fig. 2 ref. char. 240, and provides confidence score or error rate along with the identified tax identifiers to computing device, ¶[0035] and Fig. 2 ref. char. 250).  
Regarding claim 8, the combination of Gill and Hong teaches all the limitations of claim 7 and Gill further teaches:
wherein the instructions further cause the processing unit to: receive from the user interface a selection of one of the presented one or more legal addresses to use as the legal address recognized as corresponding to the real property associated with the mailing address (list of potential matches of tax identifiers is provided to computing device for selection of the matches of interest, ¶[0038]).  

Regarding claim 9, Gill teaches:
receiving, from a user interface as input from a user of the user interface (computing device with processor, non-transitory computer-readable storage medium storing instructions, ¶[0061].  Please note the computer is within the scope of the claimed user interface because the computer is how the customers access the system, ¶[0022] and Fig. 1) 
first structured data comprising a mailing address associated with a real property (receives identifier of a real estate which includes address of real estate property, ¶¶[0030], [0031] and Fig. 2 ref. char. 210)
that is the subject of a real estate transaction (property is being identified for tax processing, ¶[0031]); 
determining that a legal address database contains more than one legal address corresponding to the first structured data (identifies tax identifiers associated with the property,¶[0033].  Please note, Gill explicitly contemplates identifying more than one tax identifier because Gill states (empathized) "…to identify the one or more tax agencies and tax identifiers associated with the list of potential matches of parcels/real estate properties…"); 
in response to determining that the legal address database contains more than one legal address corresponding to the first structured data, request further information (determines whether additional review is needed, ¶[0044])
request further information related to a known party to the real estate transaction regarding the real property associated with the mailing address (received identifiers includes other information like owner/resident name, ¶[0031] and Fig. 3);
receiving from the user interface as input from the user, second structured data comprising information identifying the known party to the real estate transaction (receives identifiers including owner name, ¶¶[0031]-[0032]); 
determining that the legal address database contains one a single legal address corresponding to the first structured data and the second structure data (identifies tax identifier associated with the address, ¶[0033] and Fig. 2 ref. char. 230 and stores identified tax identifiers associated with the address, ¶[0035] and Fig. 2 ref. char. 250); 
associating the mailing address with the single legal address (identifies tax identifier associated with the address, ¶[0033] and Fig. 2 ref. char. 230 and stores identified tax identifiers associated with the address, ¶[0035] and Fig. 2 ref. char. 250); 
and selecting and populating at least one document associated with the real estate transaction with the legal address (provides a report on the identified information, ¶[0048]). 
However Gill does not teach but Hong does teach:
causing the user interface to request further information (displays search results, Fig. 7 ref. char. 710 and ¶[0044], concurrently with UI item for initiating a search query, Fig. 7 ref. char. 755 and ¶[0048]; see also Fig. 7 ref. char. 760 and ¶[0049] showing map of properties).
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.
Regarding claim 10, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
determining validity of the received mailing address (validates received property identification information, ¶¶[0031], [0044] and Fig. 2 ref. char. 220 and Fig. 5).  
Regarding claim 12, the combination of Gill and Hong teaches all the limitations of claim 9 and Hong further teaches:
wherein the user interface comprises a display screen operable to display a graphical user interface (GUI is implemented on a touchscreen, ¶[0048]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.
Regarding claim 13, the combination of Gill and Hong teaches all the limitations of claim 12 and Hong further teaches:
wherein the received mailing address is received using the graphical user interface (receives selections in the GUI through a touchscreen, ¶[0048]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.  
Regarding claim 15, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
receiving the further information from the user interface (receives identifiers like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates of a real estate, ¶¶[0030], [0031] and Fig. 2 ref. char. 210); 
and using the further information with the legal address in documents for the real estate transaction (provides a report on the identified information, ¶[0048]).  
Regarding claim 18, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
wherein obtaining the legal address recognized as corresponding to the real property associated with the received mailing address comprises accessing the legal address record using an internet connection (system is accessed over the network, ¶[0022]; see also ¶[0024] noting databases are queried through the internet; and ¶[0065] noting process is implemented over a distributed network like the internet, ¶[0065]).  

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Hong further in view of Velusamy, US Pub. No. 2009/0119581, herein referred to as "Velusamy".
Regarding claim 3, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
access a mailing address database (uses a public assessor database, ¶[0031], which includes mailing addresses, ¶[0025]).
However, the combination of Gill and Hong teaches all the limitations of claim 1 and does not teach but Velusamy does teach:
and present autofill suggestions on the user interface as the mailing address is being received  (captures and progressively compares a user's keystrokes to the one or more trigger strings to predict user input and auto-complete a street address, ¶[0037]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong with autocompleting address as taught by Velusamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is one of ordinary skill would have recognized autocompleting address information, e.g. as taught by Velusamy, would likely improve the user experience for users using the system of Gill and Hong because it would save users from having to repeatedly enter information (e.g. repeatedly enter the same address information) and accordingly would have modified the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong to include the autocomplete of Velusamy.  

Regarding claim 14, the combination of Gill and Hong teaches all the limitations of claim 13 and does not teach but Velusamy does teach:
wherein the graphical user interface presents autofill suggestions during the receiving of the mailing address (captures and progressively compares a user's keystrokes to the one or more trigger strings to predict user input and auto-complete a street address, ¶[0037]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong with autocompleting address as taught by Velusamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is one of ordinary skill would have recognized autocompleting address information, e.g. as taught by Velusamy, would likely improve the user experience for users using the system of Gill and Hong because it would save users from having to repeatedly enter information (e.g. repeatedly enter the same address information) and accordingly would have modified the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong to include the autocomplete of Velusamy.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629